Citation Nr: 0119402	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-20 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  

The RO, in pertinent part, denied entitlement to a fracture 
of left foot.  

The RO also granted entitlement to service connection for a 
fracture of the right foot with assignment of a 
noncompensable evaluation.

The veteran presented oral testimony before a Hearing Officer 
at the RO in October 1999, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  A left foot disorder was not shown in service, or for 
many years thereafter.  

2.  There is no probative, competent medical evidence of 
record linking the post service reported left foot disorder 
to service

3.  Osteoarthritis was not reported to have been disabling to 
a compensable degree during the first post service year




CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by 
active service, nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The September 1966 report of general medical examination for 
enlistment is negative for any abnormalities of the left 
foot.  The report of medical history portion of the 
examination is negative for any left foot abnormalities.  The 
December 1969 report of general medical examination for 
separation from active service is negative for any left foot 
abnormalities.  The service medical records document a 
fracture of the right foot in April 1968.

Associated with the claims folder are VA clinical records 
dated from 1998 to 1999 showing the veteran was seen with 
complaints of pain and swelling of the left foot which he 
associated with a fracture of the left foot 30 years earlier.  
The diagnosis was degenerative joint disease.  

During his personal hearing in October 1999, the veteran 
testified that he had injured his left foot in service and 
not his right foot.  He stated that the service medical 
records were incorrect in having reported sustention of a 
fracture of the right foot.  


Criteria 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection. 

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2000).  If not shown in service, 
service connection may be granted for osteoarthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475. § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub. nom, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claim for adjudication by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).

The service medical records are themselves devoid of any 
evidence of traumatic injury such as a fracture of the left 
foot.  Clinical evidence of any abnormality of the left foot 
was not reported until 1998.  There are no medical records 
evidencing any left foot abnormality during the approximately 
thirty years transpiring from the veteran's separation from 
service to the initial documentation of a left foot disorder.

There is no evidence that any chronic disease such as 
osteoarthritis was shown in service or during an applicable 
presumption period, clinical evidence of which was initially 
reported many years after service.  Nor is there medical 
evidence of a relationship between the veteran's post service 
diagnosed osteoarthritis and service.  

The veteran has argued that the service medical records are 
incorrect in having reported a fracture of his right foot, 
when in fact it was the left foot.  The Board notes that the 
service medical records do document sustention of a fracture 
of the right foot, and service connection has been granted in 
this regard.

The Board reiterates the basic requirements for prevailing on 
a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Hickson, supra.

Here, the veteran has adequately provided evidence that he is 
suffering from a current disability.  In this regard, the 
medical evidence of record sufficiently establishes a current 
left foot disorder diagnosed as osteoarthritis; however, he 
has failed to provide medical evidence of a nexus between 
this disorder and service, muchless documentation of injury 
of the left foot in service.  

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported left foot disorder to service.  Hickson, 
supra.

There is no evidence of record that the veteran incurred a 
left foot disorder during service, and his statements of such 
are contradicted by the service medical records.  The Board 
places greater weight of probative value on contemporaneous 
medical records than it does on the veteran's recollections 
several years after the fact.  

Additionally, the Board notes that continuity of 
symptomatology is not a factor in this case as no left foot 
injury or disorder was shown in service, and the veteran does 
not allege any such continuity of symptomatology.  Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements linking his post 
service diagnosed left foot disorder to service is not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's disability is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left foot disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left foot disorder is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

